Title: To Thomas Jefferson from William C. C. Claiborne, 15 January 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New OrleansJany 15th. 1808.
                  
                  My letters to the Secretaries of State and War have acquainted you with the state of things in this quarter.—
                  The case of the Batture continues a source of uneasiness to the Louisianians, and unless Mr. Livingston is arrested in his operations, the Port of New Orleans may sustain injury.—This subject was lately before a Grand Jury, and their opinion conveyed in a Presentment, of which the inclosed is a Copy;—The Jury was composed of the most respectable Citizens, and their sentiments seem to be in unison with those of every old Inhabitant with whom I converse.—The Louisianians have indulged a hope that the Batture would attract the attention of the Government—This is a case of great Interest here, and is really one, which if not attended to, may possibly produce some serious consequences. The most influential Members of Society view the decision of the Court, as erronious & I have had, & still have some trouble, in preventing the discontents from extending to acts of violence.—
                  Bollman is here; he seldom appears in public; but many persons are said to visit him, at his lodgings. Within the last two weeks, the influx of Strangers is considerable, and among them are many young men, who apparently have no business; this looks a little suspicious and tends to encrease my vigilance.—I lately inclosed to the Secretary at War, a letter from Colo: H. Hopkins giving some account of the late Intrigues of Adair and a Mr Daversac’ in this Territory—I hope that Document has been laid before you; it shews that the associates, in the late Conspiracy have not abandoned their turbulent & seditious practices.—Adair will probably have some influence here; the Emigrants from Kentucky are for the most part friendly to him, and Judge Lewis particarly so.—When Adair was last in New Orleans, he visited the Superior Court (then in Session) and was politely invited by Judge Lewis to take a seat on the Bench! what must have been the astonishment of the Louisianians, to behold a man receiving from the Superior Court such distinguished attention, who not long previous, had been arrested for Treason, and a Man too who in this very City, had so recently traduced in writing, the administration and Government of the United States! But attentions here to Men of Adair’s character, no longer excite surprise;—Daversac’ acts under the appointment of the Superior Court as Interpreter of the french language;—Workman, not long after his acquittal, gave a dinner, at which Several Gentlemen of standing in Society attended, and he, Kerr and Alexander are among the most favored practitioner’s of Law.—I am greatly relieved by the arrival of the Secretary Mr Robertson;—In private and public’ Life he is alike amiable.—I presume not to advise; but pardon me in expressing a hope, that if any office in this Territory has or shall become vacant, it may be filled with some virtuous Republican from the Atlantic’ States, fore here, every additional friend to the Government, is an invaluable acquisitision.—The Legislature of the Territory were to have been in session on the 11th. Instant; but a quorum of the Council did not assemble; it is however probable, that a quorum will be present in two or three days;—The vacancy in the Council, in consequence of Mr Mather’s resignation, is cause of regret; I had the honor to transmit to you some time since, the names of the Gentlemen recommended (Messrs. Guerin and Levaudeau), and I sincerely hope, that a Commission for one of them, may soon be received.—
                  The Members of the present Legislature are, with two or three exceptions, perfectly honest Men, and will act with the best intentions; but I fear they may (by the Intriguers of this City) be betrayed into some imprudencies.—The Legislature partake of the hatred which exists here against the Lawyers and feel a great disposition to legislate them all out of the Territory;—The inclosed Pamphlet ascribed to a Member of the Council, is evidence of the prejudices which the Members of the Bar have excited.—
                  I am Dr Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               